COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JAMIE STIERWALT AND                            §
 ARNOLD LEE STIERWALT, JR.                                    No. 08-14-00107-CV
                                                §
                  Appellants,                                    Appeal from the
                                                §
 v.                                                            153rd District Court
                                                §
 FFE TRANSPORTATION SERVICES,                                of Tarrant County, Texas
 INC., CONWELL CORPORATION,                     §
 FROZEN FOOD EXPRESS                                          (TC# 153-257322-12)
 INDUSTRIES, INC., AND                              §
 JEFFREY PRESTON LEAR,

                  Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.        We further order that

Appellees recover from Appellants all costs, both in this Court and the court below. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF JULY, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.